    Case 1:19-cv-02316-RC Document 94-2 Filed 05/21/21 Page 1 of 1




                                   CERTIFICATE OF SERVICE

I, David Alan Carmichael, HEREBY CERTIFY that on this date, I served the foregoing
Motion for Leave to Intervene as a Plaintiff, and (Proposed) Complaint, of
Michelle Boulton upon Defendant's counsel of record via the court's electronic notification
service pursuant to Rule 5, for the case of Carmichael, et al., v. Blinken, et al., case no. 1-19-
cv-02316-RC.
                The Defendant was notified electronically:
                United States Attorney
                United States Attorney's Office
                c/o Christopher Hair
                555 4th Street, N.W.
                Washington, D.C. 20530
                To the Co-plaintiffs via United States mail at:
                William Mitchell Pakosz
                Box 25
                Matteson, Illinois 60443
                and,
                Lawrence Donald Lewis
                966 Bourbon Lane
                Nordman, Idaho 83848
                And,
                David Alan Carmichael
                1748 Old Buckroe Road
                Hampton, Virginia 23664
                And,
                Michelle Boulton
                In Propria Persona
                8491 Hospital Dr., #178
                Douglasville, GA 30134-2412
                770-315-5724
                LadyTia2@aquawest.net




        s/ David Alan Carmichael              Dated: May 21, 2021
        David Alan Carmichael
        1748 Old Buckroe Road
        Hampton, Virginia 23664
        (757) 850-2672
        david@freedomministries.life
